DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 and 9-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art of record is US Publication 2014/0121647 A1 to Kirk. In particular, Kirk discloses a dual-chamber syringe provided with an end wall, a primary plunger, a secondary plunger, a primary nozzle, and a secondary nozzle. However, Kirk fails to teach, disclose or render obvious "wherein the secondary chamber is in fluid communication with the primary nozzle via the channel when the dual-chamber syringe is transitioning from a pre-flushing state to a post-flushing state" in addition to other limitations.
Regarding claim 11, the closest prior art of record is US Publication 2011/0009837 A1 to Schreiner. In particular, Schreiner discloses a multi-lumen intravenous (IV) set, comprising: a primary lumen, a secondary lumen, and a valve. However, Schreiner fails to teach, disclose or render obvious "an adapter comprising a primary duct and a secondary duct" and “a valve housing comprising a housing port and a housing passage” in addition to other limitations.
Regarding claim 18, the closest prior art of record is US Publication 2014/0121647 A1 to Kirk. In particular, Kirk discloses a fluid delivery system, comprising: a dual-chamber syringe comprising, an end wall; a primary plunger, a secondary plunger, a primary nozzle, a secondary nozzle, and a multi-lumen intravenous set comprising an adapter. However, Kirk fails to teach, disclose or render obvious "a valve housing comprising a housing port and a housing passage; a primary lumen in fluid communication with a primary duct disposed in the adapter and in fluid communication with the housing port; a secondary lumen in fluid communication with a secondary duct disposed in the adapter and in fluid communication with the housing port; and a valve disposed in the valve housing, the valve comprising a cracking pressure, wherein the valve is configured to prevent fluid flow from the housing port to the housing .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039.  The examiner can normally be reached on Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG-VAN N TRINH/Examiner, Art Unit 3783

/BRANDY S LEE/Primary Examiner, Art Unit 3783